Citation Nr: 1744800	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety disorder and major depressive disorder, including as due to service-connected anemia.

3.  Entitlement to a higher initial disability rating for anemia in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1996 to July 1999.  The Veteran also served in the Army National Guard from July 1999 to November 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Jackson, Mississippi, which, in pertinent part, granted service connection for anemia and assigned an initial 10 percent disability rating, and denied service connection for a low back disorder and the acquired psychiatric disorders of anxiety and depression.   

The Veteran testified from Roanoke, Virginia, before the undersigned Veterans Law Judge at a March 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in an April 2017 statement in support of claim.  38 C.F.R. § 20.1304 (2016).

The Board notes that in a June 2015 rating decision the RO in Roanoke, Virginia, denied service connection for PTSD.  The Veteran did not appeal the PTSD denial, and the issue is not before the Board at this time.  Further, at the March 2017 Board videoconference hearing, when testifying about anemia symptoms, the Veteran advanced that the anemia resulted in the Veteran having to undergo a hysterectomy; however, the issue of service connection for a hysterectomy, including as due to the service-connected anemia, was denied in both September 2014 and a June 2015 RO rating decisions.  As such, the question of whether a separate compensable rating is warranted for a hysterectomy related to the service-connected anemia is not before the Board at this time. 
 
The Veteran has appealed from the initial rating assigned for the service-connected anemia.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder, including as due to service-connected anemia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with low back disorders of spondylosis and degenerative disc disease (DDD) of the lumbar spine.

2.  During one or more periods of ACDUTRA the Veteran's back was injured while performing duties as a petroleum supply specialist.

3.  The currently diagnosed back disorders are related to the in-service back injury.

4.  Throughout the initial rating period on appeal, anemia manifested as fatigue, headache, dizziness, nausea, lightheadedness, weakness, claudication, and a hemoglobin level ranging from 8.7 gm/100 ml to 11.8 gm/ml.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for low back disorders of spondylosis and DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).

2.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for anemia have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.117, Diagnostic Code 7700 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a low back disorder and remands the issue of service connection for an acquired psychiatric disorder, no further discussion of VA duties to notify and assist is necessary as to those issues.

As the issue of a higher initial disability rating for anemia in excess of 10 percent arises from the Veteran's disagreement with the initial rating following the grant of service connection for anemia, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA anemia examinations in May 2011 and March 2015.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, taken together, the VA examiners reviewed the record, conducted in-person/telephone examinations, and rendered the requested opinions.  As such, the examinations are adequate for VA rating purposes.    

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service-connected anemia.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection for a Low Back Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, lumbar spine spondylosis and DDD are not "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue of service connection for a low back disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 
1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that one or more currently diagnosed back disorders are related to work performed as a petroleum supply specialist either during active service and/or during one or more periods of ACDUTRA.  Initially, the Board notes that a May 2011 VA back examination reflects that the Veteran is currently diagnosed with low back disorders of spondylosis and DDD of the lumbar spine.

Next, the Board finds that during one or more periods of ACDUTRA the Veteran's back was injured while performing duties as a petroleum supply specialist.  Throughout the course of this appeal, including in testimony at the March 2017 Board videoconference hearing, the Veteran advanced injuring the back while performing duties as a petroleum supply specialist both during active service and while performing such duties during ACDUTRA. 

As recorded by the VA examiner at the May 2011 VA back examination, and as supported by the record, the Veteran began having low back pain in 2000 due to lifting heavy pipes, working on fuel trucks, and carrying rucksacks during marches.  A May 2001 memorandum for the medical review board conveys that the Veteran had a permanent profile for a persistent back injury.  Further, a May 2001 private treatment note reported that the Veteran was unable to meet the physical requirements of the Guard due to mechanical back pain.  For these reasons, the Board finds that during one or more periods of ACDUTRA the Veteran's back was injured while performing duties as a petroleum supply specialist.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the currently diagnosed back disorders are related to the in-service back injuries.  Per the May 2011 VA back examination report the VA examiner opined that it was at least as likely as not that the Veteran's currently diagnosed back disorders were related to one or more injuries during ACDUTRA.  Specifically, the VA examiner explained that in May 2001 the Veteran's private physician documented that the Veteran injured the back while in the National Guard after pulling hoses on fuel trucks, and the private physician then assessed low back pain syndrome.  Considering the severity of the Veteran's low back pain in 2001 and 2002, the VA examiner opined that the currently diagnosed back disorders were likely related to service and/or a period of ACDUTRA.

The Veteran is currently diagnosed with low back disorders of spondylosis and DDD of the lumbar spine, and during one or more periods of ACDUTRA the Veteran's back was injured while performing duties as a petroleum supply specialist.  A VA examiner has linked the currently diagnosed low back disorders to the in-service injuries.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the low back disorders of spondylosis and DDD of the lumbar spine were incurred in active service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Higher Initial Rating for Anemia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

For the entire rating period (i.e., from October 25, 2010), anemia is rated at 0 percent (i.e., noncompensable) under the criteria found at 38 C.F.R. § 4.117, Diagnostic Code 7700, for hypochromic-microcytic and megaloblastic anemia.  Under Diagnostic Code 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

Private treatment records reflect that in November 2004 the Veteran's hemoglobin level was 11.8 gm/100 ml., and in May 2010 the hemoglobin level was 9.1 gm/100 ml.  Per a November 2010 private treatment record, the Veteran presented with headaches and anemia, and advanced symptoms of dizziness and nausea.  Hemoglobin level was measured as 10 gm/100 ml.  An October 2010 VA treatment record reflects hemoglobin of 9.1 gm/100 ml.  

Having reviewed the VA treatment records, the Board notes the following additional reported hemoglobin levels:

Date			GM			Date			GM
02/22/06		10.3			01/08/09		9.4
01/24/07		9.2			01/12/09		9.8
07/19/07		9.2			01/16/09		9.8
10/29/07		9.6			04/20/09		8.7
01/24/08		9.3			02/29/12		9.9
05/05/08		9.6			04/23/12		9.7
08/07/08		9.7			10/02/12		10.1

The Veteran received a VA anemia examination in May 2011.  Per the examination report, the Veteran did not have a history of dizziness, syncope, angina, fatigue, or dyspnea.  The Veteran did have lightheadedness, weakness, headaches, and claudication.  Laboratory testing showed hemoglobin levels of 9.5 gm/100 ml.

A new VA anemia examination took place in March 2015.  Per the Veteran, the anemia symptoms had improved since the April 2013 hysterectomy.  At that time the anemia symptoms mainly manifested as easy fatigability.  Unfortunately, per the report, the Veteran failed to appear for blood testing to find out the current hemoglobin levels; however, per the VA examiner, records reflect that on March 15, 2013 the hemoglobin level was 9.9 gm/100 ml, and on February 25, 2014 the hemoglobin level was 11.8/100 ml.

At the March 2017 Board videoconference hearing, the Veteran testified to not being aware if the hemoglobins levels ever dropped to 8.0gm/100 ml or lower.  Rather, the Veteran spent most of the time testifying about the hysterectomy and resulting residuals from that procedure; however, as discussed above, the issue of whether a separate compensable rating for a hysterectomy secondary to the service-connected anemia is not before the Board at this time.  The Veteran did testify to having easy fatigability and headaches related to the anemia.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a disability rating in excess of 10 percent for anemia under Diagnostic Code 7700 have been met or more nearly approximated at any time during the initial rating period on appeal.  Throughout the initial rating period, the evidence demonstrates a hemoglobin level ranging from 8.7 gm/100 ml to 11.8 gm/ml.  No testing showed a hemoglobin level of 8.0gm/100 or less, and the Veteran testified as such at the March 2017 Board videoconference hearing.

As noted above, the evidence reflects that the anemia has also manifested as symptoms of fatigue, headache, dizziness, nausea, lightheadedness, weakness, and claudication, which includes symptoms that are like or similar to the potential symptoms associated with a 30 percent disability rating under Diagnostic Code 7700; however, in this case, the criteria specifically include the conjunctive "with," so that these symptoms must be present in conjunction with hemoglobin levels of 8.0 gm/100 ml or less in order to meet the criteria for the 30 percent schedular rating under Diagnostic Code 7700.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because the hemoglobin levels exceed and do not closely approximate 8.0 gm/100ml, the criteria for a 30 percent (or higher) rating under Diagnostic Code 7700 for anemia are not met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.117, Diagnostic Code 7700.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected anemia.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular criteria under Diagnostic Code 7700 contemplate anemia manifested by various hemoglobin levels and a wide variety of potential symptoms.  The rating criteria specifically note symptoms "such as," which includes a wide variety of symptoms, including fatigue, headache, dizziness, nausea, lightheadedness, weakness, and claudication as seen in this case.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate under Diagnostic Code 7700.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with anemia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reflects that the Veteran is currently employed; therefore, the issue of entitlement to a TDIU has not been raised either by the Veteran or the evidence of record, so the issue does not need to be considered or discussed.  Id.


ORDER

Service connection for low back disorders of spondylosis and DDD of the lumbar spine is granted.

For the entire initial rating period on appeal, a higher initial disability rating in excess of 10 percent for anemia is denied.


REMAND

Service Connection for Acquired Psychiatric Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has not received a VA mental health examination in the instant matter.  During the course of this appeal the Veteran has advanced that a currently diagnosed mental health disorder was caused by in-service military sexual trauma (MST).  While there is no specific notation of MST in the Veteran's service records, in-service "General Counseling Forms" reflect that in February 1997 the Veteran received a performance evaluation of "very good" and was noted to be a hard worker; however, subsequent counseling forms from October and December 1997 convey that the Veteran began displaying behavioral problems and work performance was described as "mediocre."  Such a drop-off in the Veteran's behavior and performance could be a "marker" of MST. 

Further, in March 2012, a VA mental health clinic took a "full trauma history" from the Veteran, which included both service and non-service stressors advanced by the Veteran.  Such reported stressors included the following:

1) witnessing domestic violence between her parents; 2) she and several friends during her teen years coming upon a dead body lying in a grassy, wooded area; 3) witnessing dead bodies of men, women, and children while patrolling in Bosnia; 4) hearing bombs and missiles deployed during the night while seeing lights from the explosions; 5) having to wear gas masks "24-7" and recalling the smell of fumes and the tainted air in Bosnia the few times she took a breath without the mask; 6) seeing fellow soldiers vomit in their gas masks; 7) hearing detailed accounts by her boyfriend of him trying to save a soldier who had been shot in the head (she was just back from Bosnia at the time); 8) a boyfriend and fellow soldier at Fort Lee knocked on her barrack door and collapsed from a severe gang beating that nearly destroyed his face; 9) domestic violence in romantic relationships wherein she was attacked with weapons such as knives and crowbars; and 10) hearing details of her partner's rape, reported to have occurred shortly before the couple began to date.

As the Veteran has been diagnosed with and treated for one or more mental health disorders, and as the Veteran has offered multiple potential stressors related to the mental health symptoms, the Board finds remand for a direct service connection opinion is warranted.

In addition to the above, at the March 2017 Board videoconference hearing, the Veteran also testified to having depression symptoms related to the service-connected anemia.  As such, the Board also finds remand for a secondary service connection opinion to be warranted.  See 38 C.F.R. § 3.310.

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding mental health private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from March 2014.

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder, including as due to service-connected anemia, is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private mental health treatment received during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's mental health disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's mental health, not already of record, for the period from March 2014.

3.  Schedule the appropriate VA mental health examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  At the conclusion of the examination, identify all currently diagnosed mental health disorders.  In rendering this opinion, the VA examiner should discuss the Veteran's VA treatment records and address whether any previous mental health diagnoses were incorrect, if applicable.

B)  Does the record reflect that in-service MST occurred in this case?  If it is the examiner's opinion that MST occurred, the examiner should specifically identify which MST markers upon which this opinion is based.

C)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed acquired psychiatric disorder had its onset during a period of active service or ACDUTRA or INACDUTRA, including as due to any of the aforementioned stressors?

D)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected anemia caused a currently diagnosed acquired psychiatric disorder?

E)  Is it at least as likely as not (50 percent or higher degree of probability) that the service connected anemia aggravated (that is, worsened in severity) a currently diagnosed acquired psychiatric disorder?

4.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder, including as due to service-connected anemia.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


